Citation Nr: 0712512	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
swelling of the right ankle to include as secondary to his 
service-connected flat foot disorder.  

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks entitlement to service connection for a 
right ankle disorder secondary to a service-connected 
disability.  He claims that his right ankle disorder is the 
result of long term residual damage secondary to his service-
connected conditions due to an altered gait.  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  In addition, service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Establishing service connection on a secondary basis requires 
medical evidence sufficient to show: (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

At his May 2006 hearing the veteran described the symptoms of 
his right ankle condition to include an altered gait and 
testified that his right ankle condition had worsened since a 
VA examination had been performed in October 2003.  
Approximately one year before the hearing, he had been 
prescribed a brace for his right ankle.  A private medical 
record dated in February 2004 shows an assessment of ankle 
valgus and that x-rays of the ankle revealed early 
osteoarthritis changes.  There were degenerative changes with 
bony hypertrophy and spurring.  In addition, the veteran has 
recently been granted service connection for arthritis of the 
right knee.  

Therefore, the Board finds that a medical opinion as to 
whether a right ankle disorder is due to or has been 
aggravated by the service-connected disabilities of bilateral 
flatfoot, a right femur disability, and a right knee 
disability is needed.  VA's duty to assist a claimant 
includes providing a medical examination or to obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006).

The Board notes that the veteran has been previously provided 
notice of the provisions for a service connection claim based 
on the theory that the disability is secondary to a service-
connected disability.  However the record reflects that the 
RO has not provided notice as to the possible disability 
rating or effective date that might be assigned.  Thus, 
additional notice should be sent.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the criteria 
for rating a service-connected ankle 
disability and the regulations regarding 
the effective date of any rating.  
Further notify the veteran of information 
and evidence that VA will seek to obtain 
and information and evidence that he is 
expected to provide.  Request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
nature and etiology of a right ankle 
disorder.  The claims folder must made 
available to the examiner prior to the 
examination, and the examiner must 
indicate in the report that the claims 
folder was reviewed in conjunction with 
the examination.

The examiner should diagnose all current 
right ankle disorders.  Based on a review 
of the veteran's records and medical 
principles, the examiner should opine as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran suffers from any right 
ankle disability that 1) is proximately 
due to or the result of his service-
connected disabilities of bilateral 
flatfoot, open reduction and internal 
fixation of the right femur, and 
arthritis of the right knee; or 2) is 
aggravated (permanently increased in 
severity) by his service-connected 
disabilities of bilateral flatfoot, open 
reduction and internal fixation of the 
right femur, and arthritis of the right 
knee.  The Board notes that temporary and 
intermittent flare-ups of any condition 
would not itself constitute aggravation, 
unless the underlying condition is 
considered to have increased in severity.

3.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case and allow an appropriate period of 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

